DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on August 9, 2021, in which claims 13, 8, 11, 12 and 19 were canceled, and claims 4-7, 9-10, 13-18, and 20 are presented for further examination.

Response to Arguments
Applicant’s arguments, filed on August 9, 2021, with respect to claims 4-7, 9-10, 13-18, and 20 have been fully considered and are persuasive.  The 35 USC 103 rejection with respect to claims 4-7, 9-10, 13-18, and 20 set forth in the last office action has been withdrawn.

Remark
After further reviewed Applicant’s arguments in light of the original disclosure, it conceivable that the 35 USC 103 rejection set forth in the last office action has been withdrawn in light of the amendment filed on August 9, 2021.

Allowable Subject Matter
Claims 4-7, 9-10, 13-18 and 20 are allowed in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claims invention are involved in duplicating the data of a service node in real time of input and output system calls in the form 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 13, 2021